        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 1 of 21                     FILED
                                                                                 2019 Apr-15 PM 04:08
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

KENNETH COX, Individually,            )
and on behalf of all others similarly )
situated,                             )
                                      )
      Plaintiff,                      )
                                      )
vs.                                   )       Dkt. No. 19-cv-________
                                      )
                                      )
BIMBO BAKERIES USA, INC., )                   FLSA COLLECTIVE ACTION
and BIMBO FOODS BAKERIES )
DISTRIBUTION, LLC,                    )       JURY DEMANDED
                                      )
      Defendants.                     )


                    COLLECTIVE ACTION COMPLAINT

           Plaintiff Kenneth Cox (herein referred to as “Plaintiff”), individually,

 and on behalf of all other similarly situated persons, alleges the following against

 Defendants Bimbo Bakeries USA, Inc., and Bimbo Foods Bakeries Distribution,

 LLC (“Bimbo”):

                             NATURE OF ACTION

1. This is an action to recover wages and damages owed under the Fair Labor

   Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.




                                          1
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 2 of 21




2. This action is brought as a collective action under the FLSA, 29 U.S.C. §

   216(b) to recover overtime wages, liquidated damages, attorneys’ fees and other

   statutory penalties resulting from Bimbo’s violations of the FLSA.

3. For at least three years prior to the filing of this action, Bimbo has knowingly

   misclassified the named Plaintiff and others similarly situated as defined below

   (collectively referred to as “Independent Operators,” and/or “Class Members”),

   as independent contractors, and failed to pay them statutorily required overtime

   wages.

                           JURISDICTION AND VENUE

5. This Court has jurisdiction over the subject matter and the parties pursuant to

   29 U.S.C. § 216(b), 28 U.S.C. § 1331.

6. Venue is proper in this Court under 28 U.S.C. §§1391(b)(2) and 1391(c)
   because a substantial part of the events giving rise to the claim occurred
   within this judicial district.

                                    PARTIES


7. Kenneth Cox is a resident of Madison County, Alabama. He worked for Bimbo

   as a Distributor/ “Independent Operator” and regularly worked out of a sales

   center located in Madison County, Alabama. Kenneth Cox was, and at all

   relevant times has been a non-exempt “employee” of Bimbo within the meaning

   of 29 USC 203(e)(1) and 29 USC 213(a)(1). Pursuant to 29 U.S.C. § 216(b),

                                         2
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 3 of 21



  attached to and filed with this Complaint as Exhibit A is the Consent to Become

  a Party Plaintiff and opt-in to Lawsuit signed by Kenneth Cox.

8. Bimbo Bakeries USA, Inc. is the American corporate arm of the Mexican

  multinational bakery product manufacturing company Grupo Bimbo, the largest

  producer of baked goods in the world, and is a Delaware corporation

  headquartered in Horsham, Pennsylvania, and is authorized to and regularly

  conducts business in Alabama, including in Madison County. Bimbo Bakeries

  USA, Inc. may be served with process through its registered agent: Capitol

  Corporate Services Inc., 2 North Jackson Street – Ste 605, Montgomery, AL

  36104.

9. Bimbo Foods Bakeries Distribution, LLC is a subsidiary of Bimbo Bakeries

  USA, Inc., and is a Delaware limited liability company headquartered in

  Horsham, Pennsylvania which is authorized to and regularly conducts business

  in Alabama, including in Madison County, and across the United States. Bimbo

  Foods Bakeries Distribution, LLC is the distribution arm of Grupo Bimbo and

  Bimbo Bakeries USA, Inc.’s United States operations and is the contracting

  entity in the Plaintiff and Class Members’ Distribution Agreements. Bimbo

  Foods Bakeries Distribution, LLC may be served with process through its

  registered agent: Capitol Corporate Services Inc., 2 North Jackson Street – Ste

  605, Montgomery, AL 36104.


                                       3
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 4 of 21




10. At all relevant times, Bimbo has employed Independent Operators and has had

   operations, offices, and/or sales centers in Madison County, Alabama and

   throughout the United States.

11. Plaintiff is, or at relevant times was, a non-exempt employee of Bimbo as

   defined by 29 USC (29 U.S.C. § 203(e)(1) and 29 U.S.C. § 213(a)(1).

12.Bimbo is an “employer” within the meaning of the FLSA, 29 U.S.C. §

   203(d).

13.Bimbo is, and at all relevant times was, engaged in interstate commerce as

   defined by the FLSA, 29 U.S.C. § 203, with a gross annual volume of sales

   made or business done greater than $500,000.

                  COLLECTIVE ACTION ALLEGATIONS

14.Count One, asserted below, is properly maintainable as a collective action

   under 29 U.S.C. § 216(b).

15.The proposed class includes:

    All individuals who worked as Independent Operators for Bimbo pursuant to

    Distribution (or “Franchise”) Agreements with either Bimbo or its

    predecessors in interest, throughout the United States, classifying them as

    “independent contractors” and/or “Independent Operators” or “Independent

    Business Partners” in the three years prior to filing this lawsuit (collectively

    referred to as “Independent Operators” and/or “Class Members”).
                                        4
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 5 of 21




16.At all relevant times, Bimbo’s illegal overtime wage practices have been

   widespread with respect to the proposed class. Bimbo’s failure to pay proper

   overtime has not been the result of random or isolated individual management

   decisions or practices.

17.Bimbo’s overtime wage practices have been routine and consistent. Throughout

   the past three years, Independent Operators have regularly not been paid the

   proper overtime wages despite working in excess of forty hours per week.

18.The named Plaintiff and the other Class Members have performed the same or

   similar job duties. Moreover, like the named Plaintiff, the other Class Members

   have regularly worked more than forty hours in a workweek. Accordingly, the

   Independent Operators victimized by Bimbo’s unlawful practices are similarly

   situated to the named Plaintiff in terms of employment and pay provisions.

19.Bimbo’s failure to pay overtime compensation at the rates required by the

   FLSA result from generally applicable policies or practices and do not depend

   on the personal circumstances of individual Class Members. Thus, the named

   Plaintiff’s experience is typical of the experience of other Class Members

   employed by Bimbo.

20.The specific job titles or precise job requirements of the various Class Members

   do not prevent collective treatment. All Independent Operators, including the

   named Plaintiff, regardless of their precise job requirements or rates of pay, are


                                         5
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 6 of 21



   entitled to overtime compensation for hours worked in excess of forty (40) per

   week. Although the issue of damages may be individual in character, there is

   no detraction from the common nucleus of facts pertaining to liability.

21.Bimbo has employed a large number of Independent Operators. The proposed

   Class Members are so numerous that joinder of all members is impracticable.

   Upon information and belief there are numerous members of the proposed

   class. Class Members can readily be identified from business records

   maintained by Bimbo.

22.There are common questions of law and fact affecting the rights of all Class

   Members that predominate over any questions affecting only individual

   members, including but not limited to:

            a.    Whether Bimbo is an “employer” within the meaning of the
                  FLSA;

            b.    Whether the Class Members are employees of Bimbo under the
                  FLSA;

             c.   Whether Bimbo is required to and failed to pay the Class
                  Members overtime for all hours worked in excess of forty hours
                  per week;

             d. Whether the Class Members are entitled to a declaratory
                judgment and other equitable and legal relief for Bimbo’s failure
                to classify and treat the Class Members as employees and not as
                independent contractors;

             e.   The nature and extent of class injury and the appropriate measure
                  of damages for the class.


                                         6
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 7 of 21




23.The claims of the named Plaintiff are typical of the claims of the Class he seeks

   to represent. The named Plaintiff and the other Class Members work or have

   worked for Bimbo and have been subjected to common policies and practices of

   failing to pay all wages and overtime owed and making unlawful and excessive

   deductions from their wages.

24.Bimbo has acted or refused to act on grounds generally applicable to the Class

   Members as a whole by engaging in the same violations of law with respect to

   the Class, thereby making final injunctive relief and corresponding declaratory

   relief appropriate with respect to the Class as a whole.

25.The named Plaintiff has no interest antagonistic to those of other Class

   Members and has retained attorneys who are knowledgeable in wage and hour

   and class action litigation. The named Plaintiff will fairly and adequately

   represent and protect the interests of the Class.

26. Class Members have been damaged and are entitled to recovery as a result of

   Bimbo’s common and uniform policies, practices and procedures.

27.A collective action is superior to other available methods for the fair and

   efficient adjudication of this litigation – particularly in the context of wage

   litigation like the present action, where individual Class Members lack the

   financial resources to vigorously prosecute a lawsuit in federal court against the

   largest bakery company in the United States. In addition, class treatment is


                                          7
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 8 of 21



   superior because it will obviate the need for unduly duplicative litigation that

   might result in inconsistent judgments about Bimbo’s practices.

            FACTS GIVING RISE TO THE CAUSE OF ACTION

28.Bimbo is in the business of producing and distributing baked goods, and is, on

   information and belief, the largest bakery company in the United States. Bimbo

   owns such recognizable brands as Sara Lee, Orowheat, Entenmann’s, and

   Boboli, among others.

29.The retail sales of Bimbo’s baked goods to customers occur through third party

   retail outlets, such as supermarkets, food stores, warehouse stores and

   convenience stores.

30.Bimbo enters into agreements with the retail outlets, pursuant to which Bimbo

   commits to deliver, and the retail outlets agree to provide shelf space for, baked

   goods distributed by Bimbo.

31.To fulfill its contractual obligations with the retail outlets and distribute its

   baked goods, Bimbo employs Independent Operators, such as the named

   Plaintiff, to pick up fresh baked goods from Bimbo’s depots/sale centers located

   throughout Alabama and the United States for delivery to established customers

   of Bimbo in the Independent Operators’ defined geographic territories within

   the state of Alabama and across the United States.



                                         8
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 9 of 21




32.Independent Operators are an integral part of Bimbo’s business of selling fresh

   baked goods, and the services Independent Operators perform – distributing

   Bimbo’s baked goods to outlets throughout the United States – are essential to

   the conduct of that business.

33.In the requisite routine of their employment for Bimbo, Independent Operators

   go to one of Bimbo’s depots/sale centers each morning to pick up the fresh

   baked goods and deliver the fresh baked goods to Bimbo’s customers.

34.The Independent Operators stock and arrange Bimbo’s merchandise at the

   customers’ outlets pursuant to a schematic mandated by Bimbo, remove

   damaged and “off code” goods, place Bimbo’s advertising materials, and

   engage in other activities mandated by Bimbo.

35.The Independent Operators then go back to the depot/sale center or go home to

   input customer orders.

36.On certain days each week, when there are no fresh baked goods to be

   delivered, Independent Operators drive their personal vehicles (less than 10,000

   lbs.) to do “pull ups” for the purpose of restocking and rotating stock according

   to colored tie and date.

37.As a condition of employment, the Independent Operators such as the named

   Plaintiff have signed lengthy Distribution (or “Franchise”) Agreements with

   either Bimbo or its predecessors in interest that incorrectly and falsely purport


                                         9
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 10 of 21



   to classify the Independent Operators as “independent contractors” and/or

   “Independent Operators” rather than employees of Bimbo.

38.The Distribution Agreements are form contracts, the terms of which are

   identical or substantially similar for all Class Members.

39.The Distribution Agreements are adhesion contracts drafted exclusively by

   Bimbo or its predecessors in interest. Bimbo does not negotiate the material

   terms of the Distribution Agreements with the Independent Operators, who are

   required to sign the agreements on a “take it or leave it” basis.

40.The Distribution Agreements purport to sell the “distribution rights” of defined

   sales areas for the delivery of fresh baked goods.

41.The Distribution Agreements contain various statements purporting to classify

   Class Members as “Independent Operators” and/or “independent contractors”

   with “the right to operate the business using DISTRIBUTOR’s own judgment

   and discretion.”

42.At the same time, even pursuant to the Distribution Agreements, Bimbo

   monitors an Independent Operator’s performance; alters the amount of product

   ordered by the Distributor; restricts the Distributor’s participation in other

   business activity considered competitive with Bimbo’s products; terminates the

   contract whenever Bimbo unilaterally determines a “breach” and/or a “chronic

   breach” of any of the contract provisions and/or damage to “its trademarks or


                                          10
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 11 of 21



  commercial reputation” has occurred; retains all proceeds for services areas

  Bimbo deems abandoned by a Distributor; charges the Distributor a fee to

  services an area designated by Bimbo; retains a general security interest in the

  distribution rights; requires Independent Operators to obtain Bimbo’s approval

  for subsequent buyers of the distribution rights; retains the right of first refusal

  upon sale of the distribution rights; retains the right to require a sale of the

  distribution rights upon death of the Distributor; retains the right to sell the

  distribution rights on behalf of the estate upon death of the Distributor if the

  estate does not sell within 90 days of the date Bimbo requires the sale; requires

  that all sales be processed through Bimbo at a cost of 2% of the sales price; and

  retains a limited power of attorney with “full and complete authority” to

  transfer the distribution   rights   or     perform   any   of   the   Distributor’s

  obligations pursuant to the Distribution Agreement.

43.The Distribution Agreements have been designed by Bimbo or its predecessors

  in interest to circumvent the requirements of the FLSA by purporting to shift

  the burden of employment on to the Independent Operators themselves, when in

  fact Bimbo maintains extensive control over the Independent Operators who

  remain entirely dependent on Bimbo to obtain business and service the area

  designated by Bimbo.




                                         11
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 12 of 21




44. Independent Operators do not exercise independent business judgment in

   connection with the services they perform for Bimbo.

45.Independent Operators do not sell products to Bimbo’s customers, and Bimbo

   negotiates the pricing of the products delivered by Independent Operators to its

   customers.

46.For this purpose, Independent Operators utilize specific equipment required by

   Bimbo, such as a handheld computer device that enables Bimbo to account for

   its products and fix the prices of its products.

47.Independent Operators are not paid by Bimbo’s customers. Instead, they are

   paid by Bimbo.

48.Bimbo prohibits Independent Operators from delivering fresh baked goods that

   are in direct competition with brands represented by Bimbo.

49.Bimbo also employs supervisors who work at the depots/sale centers and who

   enforce strict rules and requirements on the named Plaintiff and the other

   Independent Operators and have extensive supervisory and disciplinary control

   over the Independent Operators.

50.Bimbo’s supervisors unilaterally increase or decrease orders placed by

   Independent Operators with or without prior notice to the Independent

   Operators.




                                          12
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 13 of 21




51.Bimbo’s bakeries also unilaterally determine which fresh baked goods are

   available for order and delivery by the Independent Operators.

52.Bimbo supervisors also determine named Plaintiff’s and the other Independent

   Operators’ routes and frequency of delivery as well as times at which they may

   arrive at the depot and when they must leave the outlets.

53.Bimbo has created written policies and procedures outside of the Distribution

   Agreements that Independent Operators are required to follow in their work.

   The written policies are drafted by management personnel and posted in the

   depots. These written rules typically relate to the return of products for credit

   and placing orders for product.

54.There are also unwritten policies that Independent Operators are expected to

   follow. These policies govern the ordering of product, frequency of deliveries

   and manner of store service. For example, Bimbo has an unwritten policy of

   refusing to accept “excessive” returned products.

55.Bimbo supervisors provide written warnings to named Plaintiff and the other

   Independent Operators for failing to keep all products within code mandated by

   Bimbo and/or failing to comply with service and merchandising requests of an

   outlet within the geographic area serviced by the Independent Operators.




                                        13
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 14 of 21




56.Bimbo retains the ability to terminate the named Plaintiff and the other

   Independent Operators, for example, for distributing products Bimbo

   determines to be out of code.

57.Furthermore, the outlets with which Bimbo contracts and to which named

   Plaintiff and the other Independent Operators deliver goods on behalf of Bimbo,

   contact Bimbo supervisors regarding complaints about the manner and means

   of named Plaintiff and the other Independent Operators’ performance.

58.Bimbo supervisors, in turn, contact named Plaintiff and the other Independent

   Operators to address any individual performance problems that are brought to

   Bimbo’s attention by the outlets to which named Plaintiff and the other

   Independent Operators deliver goods on behalf of Bimbo.

59.When Independent Operators perpetrate a so-called “breach” of a Distribution

   Agreement, whether disclosed or undisclosed, known or unknown, they are

   subject to discipline by Bimbo, up to and including termination.

60.Bimbo documents such so-called “breaches” with Notice of Breach of

   Distribution Agreement letters which are drafted by various members of

   Bimbo’s management team and typically hand-delivered to Independent

   Operators and retained in the Independent Operators’ files, along with a myriad

   of other documents which are concealed from the Independent Operators

   consistent with the maintenance of a personnel file.


                                        14
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 15 of 21




61.After Independent Operators accrue an unknown number of “cure letters”

   Bimbo can unilaterally terminate a Distribution Agreement.

62.The named Plaintiff and putative class members regularly work well in excess

   of forty (40) hours per week for Bimbo.

63.The named Plaintiff is aware of the other Distributor’s work schedules, which

   are also over forty (40) hours per week. He is aware of their working hours

   because he sees the other Independent Operators at the depot/sales center in the

   morning and then again in the afternoon.

64.The named Plaintiff’s duties and compensation are indicative of similarly

   situated Independent Operators.

65.The named Plaintiff, other Independent Operators are, and at relevant times

   have been, regularly required to work for Bimbo in excess of forty (40) hours

   per week without overtime compensation.

66.Bimbo’s improper policies and compensation practices applied to the named

   Plaintiff and all similarly situated Distributes they purport to represent.

67.For example, Bimbo required all of its Independent Operators, including

   Plaintiff, to execute Distribution Agreements and perform their duties pursuant

   to written Bimbo policies uniformly applicable to all Independent Operators

   governing their job duties and compensation practices applicable to them.




                                          15
        Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 16 of 21




68.For example, the Independent Operators are provided a Bimbo manual that

   uniformly governs the performance of their duties for the company.

69.All the Independent Operators are uniformly subject to the same unlawful

   compensation practices that the named Plaintiff has been subject to during their

   tenure at Bimbo.

                               CAUSE OF ACTION
          VIOLATION OF THE FAIR LABOR STANDARDS ACT


70.The foregoing paragraphs are incorporated as if set forth in their entirety.

71.The Fair Labor Standards Act, 29 U.S.C. § 201, et seq. is a remedial statute

   designed to ensure that employees who are “suffered” or “permitted” to work

   for an employer are paid overtime wages for all hours worked in excess of 40

   hours in individual work weeks.

72.There are no exemptions to the FLSA’s overtime requirements applicable in

   this matter.

73.The Named Plaintiff is a non-exempt employee entitled to the statutorily

   mandated overtime pay according to the FLSA.

74.Bimbo is an employer pursuant to 29 U.S.C. § 203(d).

75.At relevant times, the Named Plaintiff and the other Class Members regularly or

   from time to time worked more than forty (40) hours per week but did not

   receive overtime pay.

                                          16
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 17 of 21




76.To avoid their obligations to pay overtime under the FLSA, Bimbo or its

  predecessors in interest promulgated a business model in which the Bimbo

  essentially sold jobs to employees through a fictional or nominal

  franchise/delivery agreement.

77.Bimbo or its predecessors in interest falsely designated the Putative Class

   Members as independent contractors and in many instances require them to

  incorporate, which was reasonably known and designed by Bimbo to be a sham

   for Bimbo’s benefit.

78.Despite the facade of independence, the actual contract agreement and the

   actual working conditions of the Plaintiff and Putative Class Members indicate

   that the Bimbo has the exclusive authority to control almost all aspects of the

   “franchised” delivery business, including customer relations, negotiations of

   customer contracts, assignment of work, manner in which work is to be

   performed, and materials and equipment to be used.

79.Bimbo has failed to comply with 29 U.S.C. § 207 because the named Plaintiff

   and the other Putative Class Members work for Bimbo in excess of forty (40)

   hours per week, but Bimbo has failed to pay them for those hours at the

   statutorily required rate of one and one-half times Plaintiff’s regular rate of pay

   as required by the FLSA.




                                         17
       Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 18 of 21




80.Bimbo knows, and at all relevant times knew, that the named Plaintiff and the

   other Putative Class Members were working overtime but has failed to properly

   pay overtime wages and has no reason to believe its failure to pay overtime was

   in compliance with the FLSA. Bimbo’s violations of the FLSA are, and at all

   relevant times were, intentional and willful, and accordingly, a three-year

   statute of limitation applies, pursuant to 29 U.S.C. § 255.

81.Each improperly paid Putative Class Member who has performed and or

   continues to perform services for Bimbo for any time during the three years

   preceding this lawsuit is entitled to notification of the pendency of this action

   and of his/her right to consent to becoming a party to this action. Notice should

   be sent to all Class Members, as defined above, pursuant to 29 U.S.C. § 216(b).

82.As a result of Bimbo’s failure to pay overtime wages, the Named Plaintiff and

   all other Putative Class Members have been damaged and are entitled to

   recovery of overtime wages, liquidated damages in an amount equal to the

   wages they are owed as unpaid overtime, prejudgment interest, attorneys’ fees,

   costs and other compensation, declaratory and injunctive relief.

                             PRAYER FOR RELIEF
 WHEREFORE, Plaintiff, individually and on behalf of the Class Members, pray:




                                         18
    Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 19 of 21




A. For the Court to order Bimbo to file with this Court and furnish to Plaintiff’s

   counsel a list of the names, addresses and email addresses of all current and

   former Independent Operators for the past three years;

B. For the Court to authorize Plaintiff’s counsel to issue notice at the earliest

   possible time to all current and former Independent Operators for the past

   three years immediately preceding this action, informing them that this

   action has been filed and the nature of the action, and of their right to opt

   into this lawsuit if they worked hours in excess of forty (40) hours in a week

   for Bimbo during the past three years but were not paid overtime as required

   by the FLSA;

C. A declaration that Bimbo has willfully violated and is violating the FLSA;

D. Enjoining Bimbo from violating the FLSA;

E. Awarding named Plaintiff and Class Members wages and overtime

   payments due to them for the hours worked by them by Bimbo without

   proper compensation, including liquidated damages pursuant to 29 U.S.C. §

   216(b);

F. Awarding the named Plaintiff and the other Class Members statutory,

   compensatory and punitive damages and liquidated damages;

G. Awarding the named Plaintiff and the other Class Members pre-judgment

   and post-judgment interest;


                                      19
      Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 20 of 21




  H. Awarding the named Plaintiff and the other Class Members attorneys’ fees

     and costs of suit; and

  I. Awarding the named Plaintiff and the other Class Members such other and

     further relief as the Court deems just and proper.

                               DEMAND FOR JURY TRIAL
          Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the

Federal Rules of Civil Procedure.

                               Respectfully Submitted,


                         By:   s/ Kimberly E. Linville
                               KIMBERLY E. LINVILLE (ASB-7835-K33-P)
                               LARRY B. MOORE (ASB-4345-O74-L)
                               IAN MICHAEL BERRY (ASB-7372-A32-B)
                               MOORE, BERRY & LINVILLE
                               211 North Court Street
                               Florence, Alabama 35630
                               T:    (256) 718-0120
                               F:    (256) 718-0251
                               E:    klinville@mblattorneys.com
                                     lbmoore@mblattorneys.com
                                     imberry@mblattorneys.com




                                        20
Case 5:19-cv-00577-HNJ Document 1 Filed 04/15/19 Page 21 of 21



                      Gordon E. Jackson* (TN BPR #08323)
                      J. Russ Bryant* (TN BPR #33830)
                      Paula R. Jackson* (TN BPR #20149)
                      Robert E. Morelli III* (TN BPR #37004)
                      JACKSON, SHIELDS, YEISER & HOLT
                      Attorneys at Law
                      262 German Oak Drive
                      Memphis, Tennessee 38018
                      T:    (901) 754-8001
                      F:    (901) 759-1745
                      E:    gjackson@jsyc.com
                            rbryant@jsyc.com
                            pjackson@jsyc.com
                            rmorelli@jsyc.com

                      &

                      Michael L. Weinman* (TN BPR #015074)
                      WEINMAN & ASSOCIATES
                      101 N. Highland Ave.
                      P.O. Box 266
                      Jackson, Tennessee 38302
                      T:    731-423-5565
                      F:    731-423-5372
                      E:    mike@weinmanthomas.com

                      *Admission Pro Hac Vice Anticipated

                      Attorneys for the named Plaintiff, on behalf of
                      himself and all other similarly situated current and
                      former employees




                              21
